Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 11-16 and 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 August 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 17-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the term “network node”. Applicant’s disclosure describes techniques such as in the originally filed claims in which the user equipment transmits to and receives from a “base station”. Further, applicant’s disclosure indicates the base station may be connected to a “network node”; however a network node is not depicted in any drawings, nor is a network node disclosed as equivalent to a base station. As such, the instant claims appear to be broader in scope than the original disclosure. Therefore, the claims are not supported by applicant’s original disclosure in accordance with the written description requirement and appear to incorporate new matter. Accordingly, claims 1-10 and 17-25 are rejected under 35 U.S.C. § 112(a) for lack of a written description.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 17-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (US 2018/0206132 A1).

Regarding claim 1, Guo discloses a method of wireless communication performed by a user equipment (UE), comprising: 
transmitting sounding reference signals (SRSs) on a plurality of beams to a network node using a set of SRS resources indicated by th([0163] disclosing the UE is configured with NR-SRS resources via RRC signaling or downlink control information (DCI) comprising a MAC CE indicating the resources with SRS resource indices (SRIs) indicating transmission (TX) beams for those resources and the DCI triggers transmission on those resources; see also [0201]-[0207], [0219]; Fig. 13, [0225]-[0227]; Fig. 15, 1510, 1520, [0247] “Here a gNB first configures K NR-SRS resources to a UE, and the gNB can configure NR-SRS transmission on the K NR-SRS resources in 1510. While receiving the NR-SRS transmission configuration, the UE can transmit NR-SRS on the K configured NR-SRS resources as configured by the NW in 1520”); 
receiving, from th([0240] “For example, the gNB measures good beam RSRP or CQI from NR-SRS signals that correspond to more than one Tx beam modes. Then the gNB can select the Tx beam mode with highest priority from those modes and indicate the UE to use that Tx beam mode for the uplink data transmission”; [0244] “In one example, the gNB can indicate one Tx beam in the DCI that schedules a NR-PUSCH transmission and the UE is configured to use the indicated Tx beam mode to transmit the NR-PUSCH scheduled by the same DCI. In one scheme, the gNB can indicate one Tx beam in the DCI that triggers a NR-PUCCH transmission and the UE is configured to use the indicated Tx beam mode to transmit the NR-PUCCH triggered by the same DCI.” [0245] disclosing the gNB can indicate one or more SRIs Fig. 15, 1530, [0247] “After measuring the NR-SRS transmission on the K configured NR-SRS resources, the gNB can signal one SRI (or more) along with other information to the UE in 1530.“); and 
determining a combined transmit beam from the plurality of beams based at least in part on the SRS resource indicator ([0229] disclosing “A Tx beam mode can be the selection of subset of analog beams from different UE's transmit antenna panels. Those analog beams in one Tx beam mode can be used by the UE for uplink transmission simultaneously because they are on different antenna panels or arrays.”; Fig. 14, [0232]-[0233] disclosing “two beams, one beam from 1410 and one beam from 1435, can be called one Tx beam mode… Tx beam mode with analog beams 1405 and 1430 to transmit the uplink signals.”; [0241] “In some embodiments, the gNB can indicate one Tx beam mode to the UE and the UE is requested to apply the indicated Tx beam mode to the uplink transmission, e.g., NR-PUSCH and/or NR-PUCCH.”; [0244] “In one example, the gNB can indicate one Tx beam in the DCI that schedules a NR-PUSCH transmission and the UE is configured to use the indicated Tx beam mode to transmit the NR-PUSCH scheduled by the same DCI. In one scheme, the gNB can indicate one Tx beam in the DCI that triggers a NR-PUCCH transmission and the UE is configured to use the indicated Tx beam mode to transmit the NR-PUCCH triggered by the same DCI.”; [0245] based on the SRI the UE can be requested to apply a Tx beamformoer or Tx precoder on the DMRS of indicated physical channel).  

Regarding claim 2, Guo discloses the method of claim 1, further comprising transmitting communications to th(Fig. 14, [0232]-[0233] disclosing “two beams, one beam from 1410 and one beam from 1435, can be called one Tx beam mode… Tx beam mode with analog beams 1405 and 1430 to transmit the uplink signals.”; [0241] “In some embodiments, the gNB can indicate one Tx beam mode to the UE and the UE is requested to apply the indicated Tx beam mode to the uplink transmission, e.g., NR-PUSCH and/or NR-PUCCH.”).

Regarding claim 3, Guo discloses the method of claim 1, further comprising receiving, from thin part on the one or more combining coefficients ([0242] disclosing “The UE can be configured to use the Tx beam mode that is used to transmit the NR-SRS in the indicated slot; and through one PMI index or a precoder index.”; [0245] “Tx beamformer or Tx precoder”; the PMI or precoder index inherently represents the precoding matrix applied for TX beamforming or TX precoding and corresponding to the combining coefficients).  

Regarding claim 4, Guo discloses the method of claim 3, wherein determining the combined transmit beam incudes determining beam weights for respective beams of the plurality of beams and generating the combined transmit beam as a linear combination of the beam weights ([0052] disclosing “ beam forming or directional routing operations in which outgoing signals from multiple antennas 205a-205n are weighted differently to effectively steer the outgoing signals in a desired direction.”; [0085] disclosing “A digital beamforming unit 610 performs a linear combination across N.sub.CSI-PORT analog beams to further increase precoding gain.”).  

Regarding claim 5, Guo discloses the method of claim 4, wherein generating the combined transmit beam as a linear combination of beam weights includes generating the linear combination of beam weights using the one or more combining coefficients ([0052] disclosing “ beam forming or directional routing operations in which outgoing signals from multiple antennas 205a-205n are weighted differently to effectively steer the outgoing signals in a desired direction.”; [0085] disclosing “A digital beamforming unit 610 performs a linear combination across N.sub.CSI-PORT analog beams to further increase precoding gain.”).  

Regarding claim 6, Guo discloses the method of claim 3, wherein one or more combining coefficients of the combined transmit beam are weighted towards a strongest beam of the plurality of beams and a second strongest beam of the plurality of beams ([0091] disclosing “To defeat the path loss in uplink and provide good link quality, the gNB and the UE need to select the “best” UE Tx analog beams that are supposed to point to serving gNB”; [0120] disclosing “the gNB can measure and select the best UE Tx beams.”; [0121] disclosing “The gNB can measure the signal quality of NR-SRS signal on each of those M NR-SRS resources, e.g. the signal RSRP or the CQI or the beam CSI and then determine the best beam”).  

Regarding claim 7, Guo discloses the method of claim 3, wherein one or more combining coefficients of the combined transmit beam are weighted towards a highest quality beam of the plurality of beams and a second highest quality beam of the plurality of beams (Fig. 14, [0233] disclosing “The selection of two beams, one beam from 1410 and one beam from 1435, can be called one Tx beam mode…Tx beam mode with analog beams 1405 and 1430 to transmit the uplink signals.; [0091] disclosing “To defeat the path loss in uplink and provide good link quality, the gNB and the UE need to select the “best” UE Tx analog beams that are supposed to point to serving gNB”).  

Regarding claim 8, Guo discloses the method of claim 1, wherein determining the combined transmit beam includes determining two or more of the plurality of beams as the combined transmit beam based at least in part on one or more of a signal strength or a signal to noise ratio of each of the two or more of the plurality of beams (Fig. 14, [0233] disclosing “The selection of two beams, one beam from 1410 and one beam from 1435, can be called one Tx beam mode…Tx beam mode with analog beams 1405 and 1430 to transmit the uplink signals.; [0091] disclosing “To defeat the path loss in uplink and provide good link quality, the gNB and the UE need to select the “best” UE Tx analog beams that are supposed to point to serving gNB”; [0121] disclosing “The gNB can measure the signal quality of NR-SRS signal on each of those M NR-SRS resources, e.g. the signal RSRP or the CQI or the beam CSI and then determine the best beam”).  

Regarding claim 9, Guo discloses the method of claim 1, wherein the combined transmit beam includes at least two beams of the plurality of beams that are complementary (Fig. 14, [0233] disclosing “The selection of two beams, one beam from 1410 and one beam from 1435, can be called one Tx beam mode…Tx beam mode with analog beams 1405 and 1430 to transmit the uplink signals).  

Regarding claims 17-24, the claims are directed towards a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform the method of claims 1-8. Guo discloses such embodiments (Fig. 3, [0057]-[0065]); therefore, claims 17-24 are rejectedon the grounds presented above for claims 1-8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2018/0206132 A1) in view of Ji et al. (US 2019/0373592 A1).

Regarding claim 10, Guo discloses the method of claim 9; but, does not disclose the following. However, Ji discloses wherein the set of SRS resources include SRS resources that are quasi-co-located with different downlink reference signals ([0169] disclosing “a resource identifier indication, used to indicate a QCL relationship with an uplink SRS, of a non-zero-power CSI-RS used for obtaining a channel state, a port indication, used to indicate a QCL relationship with an uplink SRS, of a non-zero-power CSI-RS used for obtaining a channel state, a time-frequency location indication, used to indicate a QCL relationship with an uplink SRS, of a non-zero-power CSI-RS used for obtaining a channel state, a resource indication of a downlink DMRS, used to indicate a QCL relationship with an uplink SRS, a port (group) indication of a downlink DMRS, used to indicate a QCL relationship with an uplink SRS, a time-frequency location indication of a downlink DMRS, used to indicate a QCL relationship with an uplink SRS, a resource indication of a synchronization signal, used to indicate a QCL relationship with an uplink SRS (such as an indication of a time domain unit of the synchronization signal, or a resource number of the synchronization signal), and a large-scale parameter indication used to indicate a QCL relationship with an uplink SRS.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the QCL relationships between downlink reference signals and uplink SRS as taught by Ji because this allows a user equipment to efficiently determine the transmit angle of the uplink transmit beam and the angle of arrival of the uplink receive beam can be determined in a relatively simple manner ([0101]-[0108]).

Regarding claim 25, the claims is directed towards the user equipment that performs the method of claim 10; therefore, claim 25 is rejected on the grounds presented above for claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461